Citation Nr: 0920858	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to August 1968.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in May 2008.  

In the VA Form 9, Appeal to Board of Veterans' Appeals, 
received in September 2004, the Veteran referred to 
"botched" inservice dental surgery.  If appellant or his 
representative desires to file a claim for service connection 
for dental disability, they should do so with specificity at 
the RO.  


FINDING OF FACT

A low back disability was first manifested many years after 
service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.  Arthritis of the low back was first shown many years 
post-service.


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of August 2002 and March 2006 provided pertinent 
notice and development information.  

While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  

The Board has considered whether it is necessary to obtain a 
medical nexus opinion with respect to the claim of service 
connection.  Service treatment records clearly show that the 
complaints of back pain the Veteran had in service were 
attributed to a genitourinary disorder.  Further, there is no 
evidence in service of a back injury and no evidence of 
medical treatment for a low back disorder in service or 
within a reasonable time subsequent to the Veteran's military 
service.  As a result, the Board finds that any medical 
opinion would be based on pure speculation.  See 38 C.F.R. 
§ 3.102 (service connection may not be predicated on a resort 
to speculation or remote possibility).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains statements of the 
Veteran and his spouse, service treatment records, as well as 
reports of VA and private treatment records.  

Service connection for a low back disability

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Certain disorders, such as arthritis, may be presumed to have 
been incurred in service where shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran asserts that he injured his low back during 
service while unloading aircraft parts.  He states that he 
received medical care and was placed on light duty, 
thereafter.  He asserts that this led to his current low back 
disabilities.

As noted, the Veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA and private records show diagnoses that 
include Schmorl's nodes, degenerative disc disease (DDD) and 
degenerative joint disease (DJD) of the lumbar segment of the 
spine.  These diagnoses satisfy the first element of Hickson.

In considering the element of in-service incurrence or 
aggravation, the service treatment records show that in 
October 1967, the Veteran complained of pain in the low back, 
coccyx, and testicles.  Significantly the diagnosis was 
epididymitis.  At that time, he made no mention of a back 
injury.

As noted the Veteran believes that he originally injured his 
back when he lifted aircraft parts while serving on active 
duty.  Significantly, however, a review of the records does 
not show any complaints or clinical references to such an 
accident.  The Board finds the contemporaneous medical 
records more probative regarding the element of in-service 
incurrence.  

Further, clinical evaluation at the time of separation 
revealed no pertinent abnormality regarding the low back.  
The Board notes that the Veteran reported a history of 
recurrent back pain at the July 1968 examination conducted 
prior to his separation.  However, the medical examiner 
indicated that the noted back pain referred to episodes of 
epididymitis and prostatitis in October and November 1967.  
On examination, his musculoskeletal system was considered 
clinically normal.  In other words, a chronic low back 
disorder is not shown to be present in service, let alone 
manifested to a degree of 10 percent within a year of service 
discharge.

In fact, the earliest evidence documenting chronic low back 
disability is in January 1974, more than 5 years after 
service discharge.  VA records show that the Veteran 
complained of severe back pain.  Radiological study revealed 
Schmorl's node at the L1-L2 and L2-L3 levels.  This is 
significant; because even assuming that the Veteran injured 
his low back during service, such an extended period of time 
before there is a diagnosis of a chronic low back disability 
would suggest that any in-service problems would have been 
acute and transitory in nature and resolved without 
residuals.  

However, to reiterate, there is no objective evidence of 
inservice treatment or medical evidence of post service for a 
significant period subsequent to service discharge.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  
Furthermore, on review of the record when the Veteran 
initially sought treatment for his low back in 1974, he does 
not report a 5 year history of back pain.  It is not until 
December 2000 during private treatment that he refers to back 
pain beginning in military service.  

More significantly, the record does not contain any competent 
medical opinion which relates the currently diagnosed low 
back disability to the Veteran's military service.  

The Board considered the statements of the Veteran and his 
spouse.  Although they are competent to describe symptoms, 
once they go beyond the description of the symptoms or 
features of a claimed condition to expressing an opinion that 
involves a question of medical diagnosis that is medical in 
nature and not capable of lay observation, competent medical 
evidence is required to substantiate the claim. Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that a low 
back disability was incurred during his period of active 
duty.  Therefore, the Board concludes that the preponderance 
of the evidence is against the claim for service connection.


ORDER

Entitlement to service connection for a low back disability 
is denied.  




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


